Citation Nr: 1623416	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a kidney infection.

2. Entitlement to service connection for diabetes mellitus, type II.

3. Entitlement to an increased rating for asthma, currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1997 to September 2001, and from March 14, 2003, to March 22, 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to an evaluation in excess of 30 percent for asthma; and denied entitlement to service connection for a kidney infection and diabetes mellitus, type II.  The appeal has since been transferred to the RO in Baltimore, Maryland.

The issues of entitlement to service connection for a kidney infection and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2010 and January 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of the appeal as to the issue of entitlement to an evaluation in excess of 30 percent for asthma was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an evaluation in excess of 30 percent for asthma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence received by the VA on October 2010 and January 2011 the Veteran withdrew this appeal as to the issue of entitlement to an evaluation in excess of 30 percent for asthma and, hence, there remain no allegations of errors of fact or law for appellate consideration..  Accordingly, the Board does not have jurisdiction to review this matter and it is dismissed.


ORDER

The appeal regarding the claim of an evaluation in excess of 30 percent for asthma is dismissed.


REMAND

In her March 2010 substantive appeal VA Form-9, the Veteran requested a Travel Board hearing at the local VA office, in this case Baltimore, Maryland.  In February 2016 and in April 2016, the Veteran was scheduled to appear before a Veterans Law Judge at the Central Office in Washington D.C..  The Veteran requested to postpone her hearings because she currently lives in Yokosuka, Japan, and the cost to attend the hearing was too great.  In June 2016, the Veteran clarified that she did not wish to cancel her hearing request, but that wished to reschedule it for a later date because she is still living in Japan.  The Board now conducts videoconference hearings in Baltimore, Maryland, and in light of her continued request for a hearing and her initial request for a hearing at the RO, the Board will remand the claim.  The RO should notify the Veteran that she may have a videoconference hearing at the Baltimore RO or at another venue, including Manila, Philippines if she requests and the RO is able to honor that request.  However, she should be aware that her hearing may not be postponed indefinitely and that inconvenience is not good cause for her failure to report for a scheduled hearing.

Accordingly, the case is REMANDED for the following action:

Arrange for videoconference hearing to be rescheduled for the Veteran at the RO in Baltimore, Maryland or if possible, the Manilla, Philippines RO.  The Veteran and her representative should be notified of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


